Citation Nr: 1418126	
Decision Date: 04/23/14    Archive Date: 05/02/14

DOCKET NO.  11-08 678A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUES

1.  Entitlement to service connection for a gynecological disorder, to include residuals of a hysterectomy.  

2.  Entitlement to service connection for hypertension.  

3.  Entitlement to service connection for a psychiatric disorder, claimed as depression.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

The Veteran and her spouse


ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel


INTRODUCTION

The Veteran served on active duty from August 1967 to September 1968.  

In June 2012, the Veteran testified at a hearing before the undersigned seated at the RO.  A transcript of this hearing has been added to the claims file.  


FINDINGS OF FACT

1.  A gynecological injury or disease was not shown in service; a current gynecological disorder is not causally or etiologically related to service.

2.  Hypertension was not shown in service, did not manifest to a compensable degree within a year of service separation, or result in continuous symptomatology since service; a current diagnosis of hypertension is not causally or etiologically related to service, or to a service-connected disability.  

3.  A psychiatric disorder was not shown in service, did not manifest to a compensable degree within a year of service separation, or result in continuous symptomatology since service; a current psychiatric disorder is not causally or etiologically related to service, or to a service-connected disability.  



CONCLUSIONS OF LAW

1.  A gynecological disorder was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 5103(a), 5103A (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.159, 3.303, 3.304 (2013).  

2.  Hypertension was not incurred in or aggravated by service, or as due to or aggravated by a service-connected disability.  38 U.S.C.A. §§ 1110, 1112, 5103(a), 5103A (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.159, 3.303, 3.304, 3.307, 3.309, 3.310 (2013).

3.  A psychiatric disorder was not incurred in or aggravated by service, or as due to or aggravated by a service-connected disability.  38 U.S.C.A. §§ 1110, 1112, 5103(a), 5103A (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.159, 3.303, 3.304, 3.307, 3.309, 3.310 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) (2013).  

Service connection may be established under 38 C.F.R. § 3.303(b), if a chronic disease or injury is shown in service, and subsequent manifestations of the same chronic disease or injury at any later date, however remote, are shown, unless clearly attributable to intercurrent causes.  Service connection may also be established under 38 C.F.R. § 3.303(b), where a condition in service is noted but is not, in fact, chronic, or where a diagnosis of chronicity may be legitimately questioned.  The continuity of symptomatology provision of 38 C.F.R. § 3.303(b) has been interpreted as an alternative to service connection only for the specific chronic diseases listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 718 F.3d 1331 (Fed. Cir. 2013).

Service connection may also be established with certain chronic diseases based upon a legal presumption by showing that the disorder manifested itself to a degree of 10 percent disabling or more within one year from the date of separation from service.  Such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.

Finally, service connection may also be established for any disease diagnosed after discharge when the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  This has been interpreted as a three-element test based on nexus: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred in or aggravated by service.  See Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. Cir. 2009).  

Service Connection for a Gynecological Disorder

The Veteran seeks service connection for a gynecological disorder.  She is status post hysterectomy, with a history of urinary tract infections and miscarriages.  She contends she incurred a gynecological disorder during and immediately following her initial pregnancy in service and the subsequent insertion of a contraceptive device.  She asserts that this disorder continues to the present.  None of the current gynecological disorders are listed among the "chronic diseases" under 38 C.F.R. § 3.309(a); therefore, 38 C.F.R. § 3.303(b) does not apply. 

Service treatment records are negative for any treatment for or diagnoses of a gynecological disorder.  The Veteran did, however, become pregnant during service, as was noted on her August 1968 service separation examination.  She was otherwise without any gynecological abnormality at that time, according to the examination report, and on her concurrent Report of Medical History, she denied any history of a past pregnancy, vaginal discharge, irregular or painful menstruation, or treatment for a "female" disorder.  

Post-service medical evidence does not indicate treatment for a gynecological disease or injury for several years.  The Veteran has submitted statements from her private medical care providers.  In a June 2012 statement, J.J.W., D.O., stated he first began treating the Veteran in February 1977, at which time at history of salpingitis, first diagnosed in 1976, was noted.  Dr. W. then noted that the Veteran had an IUD implanted in 1968, following successful delivery of her child.  Thereafter, she experienced recurrent infections related to her IUD use, and this device was eventually removed in 1975.  

In a June 2012 statement, S.S., M.D., stated he has treated the Veteran since January 1974 for a variety of disorders, including a history of recurrent urinary tract infections, although Dr. S. did not indicate onset of these infections prior to 1974.  

During June 2012 Board hearing, the Veteran testified that she first began to experience gynecological problems immediately following her first pregnancy, when her IUD was installed.  She stated that this procedure was performed at an Army hospital and while she had been discharged from service at that point, she was still receiving treatment as a service member.  She testified that a special exemption allowed pregnant service members to receive medical care for their pregnancies even after service discharge.  Following her pregnancy, an IUD was recommended by Army doctors.  Upon implantation, however, she began to experience heavy bleeding and other complications, and upon removal of the device, she was unable to carry a pregnancy to full term.  

The Veteran was afforded a VA gynecological examination in November 2009.  The examiner noted a history of post-service miscarriages and an eventual hysterectomy in approximately 1998 due to fibroids.  The placement of an IUD in 1968 following a successful full term pregnancy was noted.  The examiner opined that while an IUD can cause infertility due to a pelvic infection, it is unlikely to cause early miscarriages once it is removed.  

Taking into account all of relevant evidence of record discussed above, the Board finds that the preponderance of the evidence is against the award of service connection for a gynecological disorder.  

As noted above, the service treatment records are negative for any diagnosis of or treatment for a gynecological disorder during service, and none was noted on service separation.  She denied any history of the same at that time.  While the Veteran was noted to be pregnant at service separation, she had yet to deliver her child at the time she was separated from service in September 1968.  

As a layperson, the Veteran is competent to testify regarding such observable symptomatology as gynecological pain and heavy menstrual bleeding, symptoms which are experienced via the senses and do not require medical training or expertise to report.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  

Nevertheless, by the Veteran's own admission, she was separated from service prior to the time she delivered her child and had an IUD placed.  She contends she was still effectively a member of the service, as the Army continued to provide her medical care for the remainder of her pregnancy, up to the birth of her child in December 1968 and her subsequent development of gynecological complications following insertion of an IUD.  While she may have continued to receive medical care from the service department, she was separated from active service in September 1968 and is not shown to have had a gynecological disorder prior to that time.  

Likewise, neither the 2012 statements from her private care providers nor the November 2009 VA examination report indicate onset of a gynecological during service.  Thus, even accepting the Veteran's testimony as both competent and credible, she did not experience onset of a gynecological disorder during active service and service connection for such a disorder is denied.  

In light of the above discussion, the Board concludes that the preponderance of the evidence is against the claim for service connection for a gynecological disorder, and there is no doubt to be otherwise resolved.  As such, the appeal is denied.  As a preponderance of the evidence is against the award of service connection, the benefit of the doubt doctrine is not applicable.  

Service Connection for Hypertension and Depression

In addition to the regulations above, service connection is warranted for a disability which is aggravated by, proximately due to, or the result of a service-connected disease or injury.  38 C.F.R. § 3.310.  Any additional impairment of earning capacity resulting from an already service-connected condition, regardless of whether or not the additional impairment is itself a separate disease or injury caused by the service-connected condition, should also be compensated.  Allen v. Brown, 7 Vet. App. 439 (1995).  When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition.

Hypertension and psychoses are listed among the "chronic diseases" under 38 C.F.R. § 3.309(a); therefore, 38 C.F.R. § 3.303(b) applies.  In addition, hypertension and psychosis are subject to the one-year presumption if they become manifest to a degree of 10 percent or more within one year after the date of separation from such service. 

As an initial matter, the Board notes that the Veteran has denied and the evidence does not suggest onset of either hypertension or a psychiatric disorder during service.  The August 1968 service separation examination noted a blood pressure reading of 120/80, and hypertension was not diagnosed at that time.  The Veteran was also without any psychiatric abnormality.  Additionally, she denied any history of high blood pressure or nervous trouble of any sort on the concurrent report of medical history.  Therefore, service connection on a direct basis is not warranted.

In her June 2012 hearing testimony, she reported onset of her hypertension in approximately 1970, more than a year after service separation.  She also reported onset of her depression in the early 1970's, when she was unable to have more children.  Therefore, the disorders did not manifest within a year of service and the one-year presumption does not apply.  

The Veteran's primary contentions are that her gynecological disorder resulted in the post-service development of depression and hypertension.  Thus, the Board will address the issue of entitlement to service connection for these disorders on a secondary basis.  Nonetheless, as discussed above, service connection on a secondary basis requires that service connection be established for the underlying disorder which allegedly resulted in the disabilities claimed.  As the Board denied service connection for a gynecological disorder, service connection for claims on a secondary basis must, as a matter of law, also be denied for hypertension and a psychiatric disorder.  See Sabonis v. Brown, 6 Vet. App. 426 (1994).  

Duties to Notify and Assist

Finally, as provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013). 

The notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In the present case, the Veteran was afforded appropriate notice in June 2009 and again in October and November 2009, all issued prior to the January 2010 rating decision on appeal.  The letters informed her of what evidence was required to substantiate the claims and of her and VA's respective duties for obtaining evidence.  Under these circumstances, the Board finds that the notification requirements of the VCAA have been satisfied as to both timing and content.

With respect to the Dingess requirements, the June 2009 letter also provided the Veteran with notice of what type of information and evidence was needed to establish disability ratings, as well as notice of the type of evidence necessary to establish an effective date.  With that letter, the RO effectively satisfied the remaining notice requirements with respect to all issues on appeal.

As to VA's duty to assist, the RO associated the Veteran's private and VA treatment records with the claims file, and she was afforded a VA gynecological examination in November 2009.  This VA examination and opinion contains adequate clinical findings, rendered in light of the Veteran's entire medical history, and fulfill VA's duty to properly development the evidentiary record.  

As to the service connection claims for depression and hypertension, the Veteran has not been afforded VA examinations to address these claims.  As was noted above, however, service connection for these disorders is claimed as secondary to another disorder for which service connection has itself been denied.  Thus, medical examinations and/or opinions are not required to adjudicate the service connection claims for depression and hypertension, and would only further delay the pending appeal.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

VA also obtained other records indicated by the Veteran, including VA and private treatment records.  VA received notification from two private medical providers, Dr. J.W. and Morristown Memorial Hospital, that records cited by the Veteran are no longer available.  She was so informed of this outcome by VA in January 2010.  Next, she submitted new evidence directly to the Board at the June 2012 hearing accompanied by a waiver of agency of original jurisdiction consideration.  

Finally, in Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that the Veterans Law Judge who chairs a hearing fulfill two duties to comply with this regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, the presiding Veterans Law Judge noted the issues on appeal during the hearing and asked questions regarding the possibility of any outstanding evidence.  

Thus, based on the above, the Board finds that no additional assistance is required to fulfill VA's duty to assist.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001). 

Significantly, neither the Veteran nor her representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained or attempted to be obtained.  Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claims.  Id.; see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  



ORDER

Service connection for a gynecological disorder is denied.  

Service connection for hypertension is denied.  

Service connection for a psychiatric disorder, claimed as depression, is denied.  



____________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


